Title: Directors of Library Company to John Penn, 8 August 1738
From: Directors of Library Company
To: Penn, John




   
   MS Minute Book: Library Company of Philadelphia


Honourable Sir,
Philadelphia August 8th. 1738.
The Library Company of Philadelphia beg leave to return their most hearty Thanks for your noble Benefaction of an Air Pump with its costly and curious Apparatus.
Useful and necessary as that excellent Invention must be to a Society whose View is the Improvement of Knowledge, we might have been long without this Advantage if your judicious Generosity had not come in to our Assistance.
It gives us great Pleasure that the Proprietary Family so many other Ways endeared to us, are so early and in so iminent a Manner the particular Benefactors of our Society; the honorable your Brother having not long since bestowed on us a valuable and well-situated Lot of Ground for the Conveniency of a Library Room and Garden.
Permit us to accompany our thankful Acknowlegements of these Favours, with our sincere Assurances of doing all that lies in our Power to merit the Continuance of your Regards.


William Allen,
Thos. Hopkinson,


Alexr. Graydon,
Wm. Plumstead,


Thos. Cadwalader,
Wm. Coleman,


B. Franklin,
Hugh Roberts,


Richard Peters,
Philip Syng Jnr.


